Putnam, J.:
Clearly a local union could not he suspended, and its members deprived of their standing and right to sick, death and strike benefits, with all other membership rights, through the fiat of defendant Alpine, acting as general president. ('Williamson v. Randolph, 48 Mise. Eep. 96; People ex rel. Holmstrom v. Independent Dock Builders’ Benevolent Union, 164 App. Div. 267.) This attempted exercise of power, however, is not to be characterized as a “conspiracy,” as the findings now read. Instead, it is an instance of an attempt to suspend an official as “business agent,” without affording him an opportunity to be heard in his defense before a body lawfully constituted to pass on the merits of his case. Upon the federation principle of this organization suspension or expulsion of members is first to he dealt with in the local union, subject to review on appeal to the executive board.
Appellants have urged that by the vacancy of the office of president of the Local Union No. 1, by resignation of Mr. *630Murphy as president, the suit fell. This, however, was remedied in the course of the hearing, inasmuch as before decree the court substituted Mr. Kehoe as plaintiff on finding that pending these- proceedings he had been duly elected president of this unincorporated association. This was in accord with section 1920 of the Code of Civil Procedure.
The injunction, however, is too broad. The term “ forever ” should be stricken out. The findings numbered XIII and XIV should be modified so as to state the facts, rather than to characterize the defendants’ motives and purposes. Instead of those as made below they should read:
“ XIII. In November, 1914, at an interview in Philadelphia, defendant Alpine requested Mr. Arthur J. Dunne, the business agent of plaintiff, to consent to a certain proposed agreement between Local Union No. 1 and The Steam Litters and Helpers’ Local Unions Nos. 638 and 639 of New York City. Subsequently defendants Alpine and Leonard, at a meeting of Local Union No. 1, held December 1th, 1914, verbally charged said Dunne with asking money as an inducement to his consent. This was denied by Mr. Dunne at this meeting. The members by a rising vote sustained Mr. Dunne.
“XIV. Mr. Alpine, as General President, without any appeal being taken, however, formulated charges by his affidavit made December 10th, accompanied by Mr. Leonard’s affidavit of December 11th, whereupon in his capacity of General President he proceeded to inform Mr. Dunne that he was suspended, upon the charges of which he sent a copy. Mimeographed copies of same, with the President’s statement of the matter, were then sent out by mail to the fourteen members of the Executive Board, the majority of whom returned by letter or telegram to the President their approval of his action. A notification was also sent requiring Local Union No. 1 to put this ruling into immediate effect. Later, on January 5th, 1915, Mr. Alpine, as such General President, notified the Local Union No. 1 that it was suspended for its failure to carry out such orders of the United. Association.”
A conclusion of law should be inserted:
“That such attempted suspension of Local Union No. 1 and of Arthur J. Dunne was void and ineffective, because beyond *631the power and authority of the defendants, especially as it was action taken without granting to the persons charged an opportunity to be heard in their defense.”
The gravity of the charge, out of which these proceedings grew, however, is such that it should not remain where it is now left by this decree. I advise that there be inserted in the conclusions of law and the judgment this precautionary clause: “ That nothing herein shall take away or be considered as denying any right, authority or power of the United Association, or its officers or Executive Board, to proceed on appeal to consider or to review charges against any member or official of a local union where such charges have been first presented to the persons or officials so charged, and such accused persons have had an opportunity to be heard, and to offer testimony in defense or in explanation thereof.”
As thus modified the judgment should be affirmed, without costs on this appeal to either party.
Jenks, P. J., Thomas, Mills and Rich, JJ., concurred.
Judgment modified in accordance with opinion and as so modified affirmed, without costs on this appeal to either party. Order to be settled on notice.